815 F.2d 1007
George Gordon LIDDY, Appellant,andFrances Purcell Liddy, Plaintiff,v.COMMISSIONER OF INTERNAL REVENUE, Appellee.
No. 86-1050.
United States Court of Appeals,Fourth Circuit.
April 14, 1987.

1
On Petition for Rehearing with Suggestion for Rehearing In Banc.


2
Prior report:  4th Cir., 808 F.2d 312.

ORDER

3
The appellant's petition for rehearing and suggestion for rehearing in banc were submitted to this Court.


4
On the question of rehearing before the panel, Judge Wilkins voted to rehear the case.  Judges Winter and Wilkinson voted to deny.


5
In a requested poll of the Court on the suggestion for rehearing in banc, Judges Russell, Widener, Hall, Chapman, and Wilkins voted to rehear the case in banc;  and Judges Phillips, Murnaghan, Sprouse, Ervin, Wilkinson, and Winter voted against in banc rehearing.


6
As the panel considered the petition for rehearing and is of the opinion that it should be denied, and as a majority of the active circuit judges voted to deny rehearing in banc,


7
IT IS ADJUDGED AND ORDERED that the petition for rehearing and suggestion for rehearing in banc are denied.